        Case l:16-cr-10320-PBS Document 552 Filed 03/15/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA
       Plaintiff,

V.                                                 CASE NO. 16-CR-10320-PBS

JAMES GIANNETTA
       Defendant.




     DEFENDANT JAMES GTANNETTA'S MOTION FOR LEAVE TO FILE REPLY IN
           SUPPORT OF MOTION FOR RELEASE PENDING SENTENCING


       Defendant James Giannetta moves for leave to file a briefreply in opposition to the

government's opposition to his motion for release pending sentencing.
       As grounds for this motion, the defendant states that he believes abrief response to the
government's arguments will assist the court in ruling on the motion.


                                                    Respectfully Submitted,


                                                    JAMES GIANNETTA
                                                    By his attorney.


                                                    /s/ Joan M. Griffin
                                                    Joan M. Griffin (BBO# 549522)
                                                    PO Box 133
                                                    Dublin, NH 03444
                                                    Griffin@LawJMG.com, (617) 283-0954

 March 15,2019




                                                           ^4^I o^d>
